DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application 16/118,133 amendment filed on
04/05/2022.
Claims 1, 3-5, 7-9, 11-13, 15-17, 19-21, 23-24 (re-numbered 1-18) are allowed in this Office Action.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/05/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner has considered applicant’s response to final office action (pages 9-12) dated 04/05/2022, regarding the features of claims 1, 9 and 17 the claimed features: “for each user group having an assigned role, building a data representation to be cached by: performing a lightweight directory access protocol (LDAP) query on the user group to determine whether the user group has an associated child group, in response to determining that the user group does not have an associated child group, determining that the user group is a root group, and building the data representation to be cached using a data representation for the user group, and in response to determining that the user group has an associated child group, performing union find and path compression on the data representation for the user group, and building the data representation to be cached using the path compressed data representation; caching the built data representation to a database cache”, and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record.
Claims 3-5, 7-8, 11-13, 15-16, 19-21, and 23-24 depend from independent claims 1, 6, and 13 respectively, and therefore are allowable on the merits.
The prior art Wheeler (PGPUB 20200026772) is directed to generating feature vector for objects and correlate them in a feature space to determine the rank of each object depending on the density value of the objects. An example of this can be implemented in online content associated with a user account associated with a user in accordance with some embodiments. Examples of online content  include a social media account or personal blog site and relationships between the users are determined and connected. Subsequently, a representation of the relations is built.
The prior art Bhargava et al. (US Patent 8868506) is directed to digital asset management where the system creates groups that include their own set of nodes and the computation is done by a union-by-rank and path compression techniques.
The prior art Kolb et al. (PGPUB 20180032930) is directed to analyzing data in an online professional social network to identify and rank organizations with regard to providing professional services. The system ranks by number of paths that lead to the vendor object and a representation of these paths with context and support may be displayed to the user.
The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”












CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cao Vuong whose telephone number is (571)272-1812. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             
/ALFORD W KINDRED/           Supervisory Patent Examiner, Art Unit 2153